t c memo united_states tax_court estate of margaret landers deceased dale seltzer co-administrator petitioner v commissioner of internal revenue respondent docket nos 5792-05l filed date 11015-05l elliott h kajan and steve mather for petitioner elaine t fuller for respondent memorandum findings_of_fact and opinion laro judge in docket no the estate of margaret landers deceased dale seltzer co-administrator petitioned the court to redetermine a dollar_figure addition_to_tax determined by respondent under sec_6651 the dollar_figure related to a dollar_figure deficiency in the federal estate_tax of the estate of margaret landers the estate the estate had paid the deficiency before the notice_of_deficiency was issued in docket no 5792-05l petitioner petitioned the court to review a determination by respondent’s office of appeals appeals sustaining a lien relating to the estate’s liability for assessed additions to tax under sec_6651 and those assessed additions to tax related to the tax reported on the estate’s federal estate_tax_return the estate_tax_return in docket no 11015-05l petitioner petitioned the court to review a determination by appeals sustaining a levy proposed by respondent to collect the just-mentioned assessed additions to tax plus interest the three cases resulting from these petitions were consolidated for purposes of trial briefing and opinion on date the court granted the unopposed motion to amend the petition in docket no to allege that the estate overpaid additions to its federal estate_tax and was entitled to a refund the amendment alleged that the estate paid dollar_figure for which it was not liable consisting of a dollar_figure addition_to_tax under sec_6651 relating to the tax reported on the unless otherwise indicated section references are to the applicable version of the internal_revenue_code estate_tax_return and a dollar_figure addition_to_tax under sec_6651 the estate paid the dollar_figure but not the related interest on date following a trial of these cases we decide whether either the late filing of the estate_tax_return or the late payment of the related tax was due to reasonable_cause we hold that neither was preface findings_of_fact some facts were stipulated we incorporate herein by this reference the parties’ stipulation of facts and the exhibits submitted therewith we find the stipulated facts accordingly margaret landers decedent died on date the coadministrators of the estate were dale seltzer seltzer and mark gershon gershon the coadministrators each vowed to perform the duties of personal representative according to law gershon died on date and seltzer is now the estate’s sole administrator seltzer resided in los angeles california when the petitions were filed in these cases robert landers robert landers was decedent’s husband and he died on date in robert landers and decedent collectively the landerses established a revocable_trust trust the trust held most of decedent’s property seltzer and gershon were the cotrustees of the trust and seltzer and his wife were the trust’s primary beneficiaries seltzer seltzer is the nephew of the landerses in seltzer began working for the landerses managing their real_estate holdings mostly rental properties seltzer’s managerial duties included collecting rent handling repairs and paying bills as to the trust seltzer’s responsibilities included assuring that all of decedent’s expenses were paid timely and in full and that all of the rents were collected and deposited into the appropriate bank accounts daly property management dpm and glenlee llc glenlee are real_estate management businesses in which seltzer or his family have ownership interests seltzer is dpm’s president and glenlee’s general managing partner gershon gershon was an enrolled_agent who performed the tax and accounting services for the rental properties owned directly or indirectly by the landerses gershon also prepared the estate_tax_return and prepared the trust’s federal_income_tax return the trust’s federal_income_tax return was signed by seltzer on date and received by respondent for filing on date when decedent died gershon was in good health and of sound mind approximately months later on date gershon slipped and fractured his hip before this accident the coadministrators met two to three times a week to effect the business of the estate after the accident including during the short_period that gershon was hospitalized for the hip injury the coadministrators continued to meet two to three times a week to effect the business of the estate gershon was active and upbeat after his accident the estate_tax_return the estate_tax_return was originally due on date pursuant to a request for an extension made by gershon on date the due_date for that return was extended to date gershon’s request was accompanied by a payment of dollar_figure million and included a request to extend the time to pay the tax related to the estate_tax_return pursuant to gershon’s request the time to pay the tax was extended to date the coadministrators filed the estate_tax_return on date reporting a liability of dollar_figure and a balance due of dollar_figure dollar_figure of estate_tax - dollar_figure million paid with the extension request reported interest due of dollar_figure the return was accompanied by a payment of dollar_figure on date respondent assessed as to the return additions to tax under sec_6651 and of dollar_figure and dollar_figure respectively and related interest of dollar_figure as of the date of decedent’s death the estate held assets with an aggregate value in excess of dollar_figure million after the estate_tax_return was filed the estate paid the following amounts toward its tax_liability dollar_figure on date dollar_figure on date and dollar_figure on date the coadministrators obtained the funds to make these three payments by refinancing some of the estate’s real_property these three payments paid the balance of the estate_tax shown as due on the return plus the assessed interest seltzer knew there was a deadline to file the estate_tax_return and that an extension of time had been obtained for filing that return seltzer did not ascertain the extended due_date for the return or attempt to ascertain the extended due_date from anyone other than gershon but was content to rely on gershon to file the estate_tax_return timely seltzer’s habit was to satisfy obligations immediately and when the estate_tax_return was being prepared seltzer made sure that the bills of dpm and glenlee were paid seltzer was in good health throughout the time that the estate_tax_return was under preparation the audit of the estate_tax_return respondent audited the estate_tax_return and proposed a deficiency of dollar_figure and an addition_to_tax of dollar_figure under sec_6651 on or about date respondent issued to the estate a 30-day_letter reflecting the proposed adjustments the estate paid the deficiency but disputed the addition_to_tax by letter dated date the estate protested both the addition_to_tax under sec_6651 asserted with respect to the deficiency and the additions to tax assessed upon the filing of the estate_tax_return the protest filing of a lien and proposal of a levy respondent filed a notice_of_federal_tax_lien on date one day later respondent issued to the estate a notice_of_intent_to_levy and notice of your right to a hearing on date respondent sent to the estate a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 on date appeals received from the estate a request request for a hearing hearing as to both the lien notice and the levy notice by letter dated date appeals team manager george riter contacted the estate regarding the request the protest the protest and not the hearing was assigned to appeals officer james christianson christianson christianson considered both the deficiency portion of the addition_to_tax under sec_6651 and the additions to tax assessed under sec_6651 and on date respondent issued to the estate a notice_of_deficiency that informed it that christianson had rejected the protest to the extent of the disputed deficiency portion of the sec_6651 addition_to_tax the notice_of_deficiency contained no determination as to the assessed additions to tax the hearing following the issuance of the notice_of_deficiency respondent resumed his administrative_proceeding concerning the request the request was assigned to appeals officer michael beecher by letter dated date beecher contacted the estate regarding the request the letter noted that the estate had had a previous hearing with appeals regarding the sec_6651 addition_to_tax and invited the estate to raise any other relevant issue and to provide financial information in order for appeals to consider collection alternatives the estate did not respond to the date letter appeals through christianson determined that the lien was not unnecessarily intrusive and on date issued the estate a notice_of_determination approving the lien appeals through christianson determined that the proposed levy was not unnecessarily intrusive and on date issued the estate a notice_of_determination approving the levy opinion we decide whether the estate is liable for the additions to tax respondent determined under sec_6651 and the coadministrators filed the estate_tax_return late and paid much of the related tax late petitioner argues that the coadministrators exercised ordinary business care and prudence in trying to file the return timely and to pay the tax timely as to the untimely filing petitioner argues that seltzer lacked the knowledge to file the return timely that seltzer therefore relied on gershon to file the return timely and that gershon’s hip fracture resulted in the return’s untimely filing petitioner also argues that seltzer’s reliance on gershon to file the return timely was reasonable because cal prob code sec west supp allowed seltzer to delegate the duty_of filing the return to gershon as long as seltzer regularly monitored gershon’s actions underlying that filing petitioner argues as to the untimely payment that gershon’s hip fracture also resulted in the late payment and that seltzer could not pay any of the estate_tax owed until gershon calculated the amount of estate_tax due we disagree with petitioner that there was reasonable_cause for either the late filing or the late payment addition_to_tax for late filing sec_6651 provides an addition_to_tax of percent per month up to a maximum of percent for a failure_to_file a timely tax_return unless it is shown that the untimely filing is due to reasonable_cause and not due to willful neglect respondent has met his burden of production under sec_7491 as to the applicability of sec_6651 and petitioner bears a heavy burden of now proving that the coadministrators had reasonable_cause for filing the estate_tax_return late 469_us_241 see 116_tc_438 reasonable_cause may be found if the coadministrators exercised ordinary business care and prudence and were nevertheless unable to file the estate_tax_return on time see united_states v boyle supra pincite sec_301_6651-1 proced admin regs petitioner has failed to persuade us that the late filing of the estate_tax_return was due to reasonable_cause or in other words to the exercise of ordinary business care and prudence on the part of the coadministrators as to gershon he fractured his hip approximately months before the extended due_date of the estate_tax_return and the record does not establish why gershon waited until those last months to file the return even so we see no reason why gershon could not have filed that return timely gershon continued working after fracturing his hip and he regularly met with seltzer concerning business matters gershon also filed the trust’s return at approximately the same time that the estate_tax_return was due the estate_tax_return was filed more than months late or in other words more than year after gershon fractured his hip we decline to find on the basis of the record at hand that gershon’s accident was sufficiently disabling to constitute reasonable_cause for failing to file the estate_tax_return timely nor do we agree with petitioner that seltzer’s actions in this matter constitute reasonable_cause as a fiduciary of the estate seltzer was responsible for ascertaining the dates when the return and the tax payment were due and making sure that those dates were met see 78_tc_19 yet seltzer never ascertained the due_date of the estate_tax_return let alone made sure that the due_date was met these responsibilities were nondelegable duties assumed by seltzer when he accepted the job as coadministrator of the estate see united_states v boyle supra pincite and seltzer’s claim that he tried to delegate this responsibility to gershon does not amount to reasonable_cause petitioner reads cal prob code sec to conclude that seltzer was allowed to delegate the timely filing of the estate_tax_return to gershon we read that section as it is written and come to a contrary conclusion the fact that seltzer’s duty to file the estate_tax_return timely is an act that the trustee seltzer can reasonably be required personally to perform is quickly seen from the supreme court’s observation in united_states v boyle supra pincite that it takes no special expertise to ascertain the due_date of a tax_return or to make sure that the due_date is met such is especially so given that seltzer was not laboring under any disability which might excuse his failure to exercise the requisite ordinary business care and prudence he was in good health and even made sure that the bills of dpm and glenlee were paid timely and in full seltzer’s selective inability to meet his tax obligations as a coadministrator of the estate when he continued to conduct normal business operations supports our finding that the reasonable_cause exception has not been met as to him see bear cal prob code sec west supp provides in relevant part sec delegation of duties prohibitions exceptions a the trustee has a duty not to delegate to others the performance of acts that the trustee can reasonably be required personally to perform b in a case where a trustee has properly delegated a matter to an agent cotrustee or other person the trustee has a duty to exercise general supervision over the person performing the delegated matter v commissioner tcmemo_1992_690 affd without published opinion 19_f3d_26 9th cir while petitioner asks the court to adopt a different rule because seltzer is not a tax professional we decline to do so addition_to_tax for late payment sec_6651 provides an addition_to_tax of percent per month up to a maximum of percent for failing to pay on or before the payment due_date the taxes shown on a return unless that failure to pay is due to reasonable_cause and not due to willful neglect see united_states v boyle supra pincite 92_tc_899 sec_301_6651-1 proced admin regs again respondent has met his burden of production under sec_7491 as to the applicability of sec_6651 and petitioner bears a burden of proving that the coadministrators had reasonable_cause in paying the estate’s estate_tax late see higbee v commissioner t c pincite reasonable_cause may be found if the taxpayer exercised ordinary business care and prudence and nevertheless either was unable to pay the tax or would have petitioner does not claim that seltzer is other than an ordinary person ie one who is physically and mentally capable of knowing remembering and complying with a deadline 469_us_241 brennan j concurring and we view him to be an ordinary person thus we do not address the point made by justice brennan in his concurrence in boyle that a different rule may apply when a fiduciary is unable to meet the standard of ordinary business care and prudence suffered undue_hardship if the tax had been paid_by the due_date see sec_301_6651-1 proced admin regs petitioner makes no claim that the estate would have suffered undue_hardship if the estate had paid the tax by the due_date and we do not find independently on the basis of the record at hand that such would have been the case the thrust of petitioner’s argument is that gershon’s hip injury prevented him from preparing the estate_tax_return in time to pay the estate_tax timely and that seltzer could not otherwise pay that tax because he needed the return to know how much tax to pay we are unpersuaded for the reasons stated above in our discussion of the addition_to_tax for late filing we conclude that the coadministrators did not exercise ordinary business care and prudence in attempting to pay the tax timely we add that we believe that an ordinary and reasonable person in seltzer’s position would have consulted another individual as to the estate_tax_return had he or she known that the return was on extension and believed that the current preparer was suffering from a disability we hold that the estate is liable for the additions to tax at issue we have considered all of petitioner’s arguments for a contrary holding and conclude that those arguments not discussed herein are without merit decisions will be entered for respondent
